Woods, J.,
delivered the opinion of the court.
The appellant presented for allowance to the appellee his itemized and sworn account, whose correctness is not disputed, for costs incurred in his court, and due him by county convicts, in cases where, after conviction and sentence, the convicts were employed in labor on the' public roads of the county by ap^ pellee, and held to such labor until the judgment and sentence of the court had been fully satisfied, and all costs worked out. The board of supervisors rejected the claim, and, on appealj the circuit court affirmed the action of the board of supervisors.
*359In the brief of counsel for appellee the judgment below is. sought to be maintained because of a change made in the statute, to be found in § 29, ch. 76, acts of 1894. This section is in these words: “The sheriff shall take a receipt in duplicate for each convict delivered by him, arid shall deliver one of them to the clerk of the board of supervisors with a true statement from his jail docket of the amount of the fine, costs and jail fees due by the convict, and the clerk shall charge the sheriff with the same, except in case the convict be worked on the public roads or works or farms.” Now, this is a copy of §802, code of 1892, with the following words, omitted from the act of 1894, which conclude the said section of the code, viz.: ‘ ‘ When he shall charge it to the proper road on his ledger accounts, and credit the proper officers with their costs, to be paid to them by warrants on the county treasury. ’ ’ •
The position of the appellee is, that the board of supervisors is now no longer liable for payment of costs worked out by convicts on public roads under its direction, because of the omission from the act of 1894 of the words last quoted. If this position is correct, then it is true, also, that the board of supervisors, by the same construction, is no longer liable to the officers for costs paid in money by contractors to the sheriff' and by him paid into the county treasury, for the omitted words-cover costs paid by cash from the contractor as well as costs worked out under the county’s employment on public roads by the convict. And so we would have this remarkable spectacle of a county seizing and confiscating money earned by an unhappy convict and due by him to the officer for costs incurred.
The omitted clause was doubtless dropped because unmeaning in part, and because, as a whole, it directed a mere method of payment. But, whatever the reason for the leaving out of the clause, it nevertheless is clear, from the whole chapter 76, acts of 1894, that the county, at its'option, was permitted to-work its convicts in preference to hiring them to the contractor, and was authorized to incur precisely the indebtedness which *360the contractor would have incurred, if the convicts had been hired by him. Where express power is given the board of supervisors to contract a liability, the authority is necessarily implied to discharge the same. The entire chapter 76 is the warrant to.the board of supervisors for making the allowance. The money for which the allowance was sought did not belong to the county. It had been laboriously earned by the convict, and was the property of the officer to whom it was due by the convict, and the county should have made the necessary order for its disbursement to its owner.
The judgment must he reversed, and judgment will he rendered here.